UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6784


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DESMON TERRILL BARNHILL, a/k/a T.B., a/k/a Terry,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:10-cr-00075-D-1)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Desmon Terrill Barnhill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Desmon Terrill Barnhill appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motions for reduction of sentence. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    United States v. Barnhill, No. 7:10-cr-00075-D-1 (E.D.N.C. June 20, 2018).

We deny Barnhill’s motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2